 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                    ***
 7    JESSE ARON ROSS,                                          Case No. 2:17-cv-02386-APG-GWF
 8                                            Plaintiff,
             v.                                                            ORDER
 9
      BRIAN SANDOVAL, et al.,
10
                                            Defendants.
11

12          This matter is before the Court on Defendants’ Motion to Extend the Stay for Settlement
13   Purposes (ECF No. 72), filed on March 15, 2019.
14          At the Inmate Early Mediation Conference on December 14, 2018, the parties did not reach
15   a settlement, but agreed to continue discussing settlement for an additional 60 days. On January
16   2, 2019, the Court granted Defendant’s unopposed motion to extend the stay for settlement
17   purposes until March 15, 2019. Defendants represent that on February 26, 2019, the parties
18   reached an oral agreement to resolve all of Plaintiff’s pending litigation against employees of the
19   Nevada Department of Corrections. Defendants request a thirty (30) day extension of the stay to
20   allow the parties to finalize their agreement and to submit a stipulation to dismiss the case. The
21   Court grants the motion to extend the stay through April 15, 2019. Accordingly,
22          IT IS HEREBY ORDERED that Defendants’ Motion to Extend the Stay for Settlement
23   Purposes (ECF No. 75) is granted. The parties shall file either a stipulation to dismiss or a status
24   report no later than April 15, 2019.
25          Dated this 18th day of March, 2019.
26
27
                                                               GEORGE FOLEY, JR.
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
